Citation Nr: 0012654	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to post-operative 
residuals of a tear of the right medial meniscus with 
arthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to post-operative 
residuals tear of the right medial meniscus with arthritis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966.  He was discharged due to physical disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 and later rating 
decisions by the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims of entitlement to secondary service connection for 
left knee and lumbar spine disabilities, on the basis that 
they were not well grounded.  Although the RO did address the 
issue of whether service connection was warranted on the 
basis of direct incurrence or aggravation, it is clear that 
the veteran has limited his appeal to secondary service 
connection.


FINDINGS OF FACT

1.  Post-service medical records show that the veteran has 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the left knee.  

2.  Post-service medical opinions suggest that the veteran's 
back and left knee conditions are secondary to his service-
connected right knee disorder.

3.  The veteran's claims are plausible.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The claim of entitlement to service connection for 
degenerative joint disease of the left knee is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Regulations provide that a disability which is proximately 
due to or a result of a service-connected disease, or injury 
shall be service-connected.  38 C.F.R. § 3.310 (1999).  
Moreover, the Court has held that where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection is in effect for post operative residuals, 
tear of the right medial meniscus, currently evaluated as 10 
percent disabling.  The veteran contends, in essence, that 
his lumbar spine and left knee disorders are the result of 
either injuries he sustained at work in 1994 when his 
service-connected right knee allegedly gave out and he fell 
to the ground or are proximately due to gait changes as the 
result of his service-connected right knee.

In a March 1996 consultation note, the veteran's private 
physician, Z. Stark, M.D., noted the veteran sustained injury 
to his right knee while in service and subsequently underwent 
a right medial meniscectomy in 1970.  Dr. Stark stated that 
later the veteran developed degenerative changes in the right 
knee and due to a change in gait also developed degenerative 
changes in the lumbar spine and left knee.  He also noted 
that the veteran sustained injuries to his left knee and 
lower back at work in 1991 and 1994.  Also of record is a 
February 1998 VA examination report wherein the examiner 
opined that arthritis in the left knee and back could be 
caused from the service-connected right knee arthritis 
because of the weight on the left knee and back.

In this case, the medical evidence includes post-service 
medical opinions suggesting that the left knee and lumbar 
spine disorders are secondary to the service-connected right 
knee.  As such, the Board finds that the veteran's claims 
are, at least, plausible.  Consequently the claims are well 
grounded.


ORDER

The claims of entitlement to secondary service connection for 
a degenerative disc disease of the lumbar spine and 
degenerative joint disease of the left knee are well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
lumbar spine and left knee disorders are well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

As noted previously, the veteran contends that his lumbar 
spine and left knee arthritis are the result of either 
injuries he sustained at work in 1994 when his service-
connected right knee gave out and he fell to the ground.  The 
veteran also contends that favoring his right knee has 
produced additional stress and strain on his back and left 
knee resulting in arthritis.

According to a March 1996 medical statement and a February 
1998 VA examination report, disorders of the left knee and 
back could be related to the service connected right knee 
disability.  In the former statement, Dr. Stark opined that 
the development of back and knee disabilities was "due to 
changes in gait."  However, his own examination showed that 
the veteran was able to walk with a normal gait.  That fact 
was noted by the VA examiner in September 1998 who concluded 
that there was no relationship between the service-connected 
right knee disorder and the disorders of the lumbosacral 
spine and left knee.  

In addition, the veteran has presented an alternative theory 
of service connection, linking his left knee and back 
disorders to injury sustained in falls, when his service-
connected right knee "gave out."  There has been presented 
no evidence which establishes the existence of gait 
impairment or instability prior to or at the time of the 
injuries in 1991 and 1994.  Such evidence would be useful in 
the adjudication of the veteran's claim.  

Also helpful would be obtaining any medical records compiled 
by or for the veteran's employer, to include any workers' 
compensation, disability or disability retirement claims 
filed by the veteran on account of the knee and back 
disabilities.  

The veteran is reminded that "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

This case also raises the issue of a grant of benefits for 
aggravation of a nonservice-connected disability by a 
service-connected disability.  The Court has held, in Allen 
v. Brown, 7 Vet.App. 439 (1993), that a veteran is entitled 
to service connection for any increment in the severity of a 
nonservice-connected disability attributable to a service-
connected disability.  If a question of entitlement under 
Allen is presented, a detailed VA examination to identify and 
define any increment of physical disability due to the right 
knee disability must be performed.

Finally, the Board notes that a VA Form 4142 dated February 
1997 authorizing release of information from West Jersey 
Hospital remains unexecuted.  The veteran noted treatment 
from West Jersey Hospital in January 1994.  These records may 
reflect contemporaneous statements from the veteran 
concerning the cause(s) of his 1994 injury and should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records which are not already 
of record, pertaining to treatment of the 
veteran's service-connected right knee, 
as well as treatment for lumbar spine and 
left knee disorders.  All records 
obtained should be associated with the 
claims folder.

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact Dr. Stark and request 
copies of all medical records concerning 
treatment of the veteran, including all 
office treatment records.  Thereafter, 
the RO should seek a clarifying opinion 
from Dr. Stark.  He should be asked to 
review his March 1996 consultation report 
and comment on his prior opinion as to 
the probability of a relationship between 
the right knee disorder and any lumbar 
spine and left knee disorders, explaining 
the nature of the veteran's gait 
impairment.

3.  The RO should obtain a new release of 
information from the veteran for medical 
records from West Jersey Hospital and 
associate these records with the claims 
folder.

4.  The veteran should also be asked to 
provide any information or sources of 
evidence to support his claim of right 
knee instability prior to the injuries he 
claimed led to his back and left knee 
disorder, as well as any gait impairment.  
He should be requested to provide 
information as to any workers' 
compensation or disability claims he 
filed on account of left knee, right knee 
and/or back disorders.  

5.  After obtaining the necessary release 
of information, the veteran's former 
employer should be contacted and asked to 
provide copies of any medical information 
relating to the knee and back disorders, 
including whether any claims for benefits 
were filed or awarded as a result of on-
the-job or other injuries.  

6.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.  

7.  After the above actions are 
completed, and if and only if the RO 
determines that it is necessary, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the nature and likely etiology 
of any lumbar spine or left knee 
disorders.  The examiner should set forth 
a detailed history of symptoms as 
reported by the veteran.  Any and all 
testing deemed necessary, such as X-ray 
studies should be accomplished and the 
findings reported in detail.  On the 
basis of current examination findings and 
information in the file, the examiner 
should identify the etiological factor(s) 
in the development of the veteran's 
lumbar spine and left knee disorders.  
Specifically, diagnoses or opinions 
should be rendered as to whether his 
service-connected right knee is causally 
or etiologically related to the 
development of either disorder and the 
examiner should comment on the March 1996 
letter from Dr. Stark.  If the 
disabilities are considered traumatic in 
origin, the nature of the trauma and the 
source of the information relied upon 
should be indicated.  

The examiner should also state an opinion 
as to the medical probability that the 
currently demonstrated lumbar spine and 
left knee disorders were aggravated by 
the service-connected disability--i.e., 
an increase in severity or an 
exacerbation of symptoms and, if so, to 
what extent.  If such aggravation is 
found, the increment should be identified 
and defined in terms of actual reported 
findings on examination.  The basis for 
the conclusions reached should be stated 
in full.  The claims file should be made 
available to the examiner for review in 
its entirety, especially to include the 
most recent VA examination report dated 
in September 1998.

8.  Thereafter, the RO should review the 
veteran's claims for secondary service 
connection.  A determination as to 
whether service connection for 
aggravation of lumbar spine or left knee 
disorders, pursuant to the Court's 
guidance in Allen, should also be made.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



